ON PETITION FOR REHEARING.               [Department One. August 25, 1927.]
While the petition for rehearing was pending in this case and before it was disposed of, our attention was called to certain matters which have happened since the department opinion was filed. These matters cannot now be considered by us as a part of the record in the case, and they may have an important bearing upon whether Jeannette Stanley is a suitable and proper person to be appointed guardian of the person of Robert F. Stanley, her minor son. Taking the facts as they appear in the record upon appeal, we adhere to the view that the case was properly disposed of in the opinion of the department. That opinion will be adhered to, but without prejudice to the right of the respondent to move in the superior court for a modification of the order directed in the opinion. If such an application be made, the trial court is authorized to receive and consider all proper evidence, bearing upon the question as to whether Jeannette Stanley should be the guardian of the person of her minor son, and make what it may deem a proper disposition of the case. The petition for rehearing will be denied. *Page 444